EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steve Mendelsohn on 27 January 2022.
The application has been amended as follows: 
In the Specification:
In the replacement paragraph to page 3, line 1, third line therein and in the replacement paragraph to page 13, line 15, 4th line therein, “having” (i.e. second occurrence therein) has been changed to “with”, respectively at these instances.
In the replacement paragraph to page 5, line 11, third & 4th line therein, a --,-- has been inserted after “that” (i.e. third line therein) and inserted after “frequencies” (i.e. 4th line therein), respectively; 4th line therein, “they” has been rewritten as --these structures--.
In the replacement paragraph to page 5, line 27, second line therein, a --,-- has been inserted after “waves”; third line therein, the “,” (i.e. after “popular”) has been deleted.
In the replacement paragraph to page 13, line 15, 5th & 6th lines therein, “it is designed to guide” has been rewritten as --that is designed to be guided by the waveguide--.
In the Claims:

In claim 8, line 2, “wherein some of the metal forms” has been rewritten as --comprises, disposing--.
In claim 12, line 2 and in claim 21, line 5, “wherein the metal structure” has been rewritten as --wherein the first metal structure--, respectively at these instances.
In claim 12, line 2, “having” should be rewritten as --with--.
In claim 21, line 5, “having” should be rewritten as --with a--.
Claims 1-8, 14-20; 9-13; 21 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A printed circuit board having a conductive trace disposed on the board and a metal structure disposed on the conductive trace to propagate electromagnetic waves--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee